BROSMAN, Judge
(concurring in the result) :
I concur in the result reached by the Court.
II
As I understand it, four interviews with the accused, Johnson, took place in this case, and during each of these he admitted guilt of the larceny in question. (1) The first — between the victim and the accused — was held sometime prior to August 6. (2) The next —that of August 6- — -involved the victim, the accused, and Lieutenant Isaly, their battery commander. (3) The same three persons were present on August 12 at the third session, together with Lieutenant Michelini, the battery executive officer. (4) And finally the accused confessed in elaborate detail, and in writing, to Corporal Brown, a military police investigator, on August 13.
A proposal of leniency had been made by the victim in the course of the unofficial first discussion, and was conditionally approved by Lieutenant Isaly during the August 6 interview. The accused received no Article 31 warning at the time of either of these exchanges. However, he was warned by Lieutenant Isaly in partial fashion, at least, at the August 12 gathering — and I have no disposition to question the views of the author of the principal opinion concerning the legal effect of the Lieutenant’s efforts in this particular. See United *805States v. O’Brien, 3 USCMA 105, 11 CMR 105. Finally, Johnson was warned fully by Corporal Brown on August 13 before he executed the statement he made that day. Evidence of only the August 13 confession was introduced at the trial.
Ill
Judge Latimer tells us that “Sometime ‘about the 12th, perhaps . . . before — about the 11th, or . . . even before that,’ but quite evidently before the scheduled meeting on August 12, 1954, the accused approached Lieutenant Isaly to discuss the matter further, and the Lieutenant informed him that the matter could not be handled within the battery.” If this constitutes a correct interpretation of the record as a whole, then I can find no sort of inducement problem in this case, save as reliance is placed on a “cat-out-of-the-bag” or “fruit-of-the-poisonous-tree” theory. This is true for the reason that prior to the time the accused confessed — after adequate warning — on both August 12 and 13, he had been responsibly told that the “inducement” had been withdrawn. See United States v. Howell, 5 USCMA 664, 18 CMR 288.
It should be said in this connection, I suppose, that personally I do not interpret the record necessarily to reflect that the accused had been so informed —but there is no need that I consider this question, for I agree fully with the organ of the Court that the explicitly conditional promise of Lieutenant Isaly to handle the delict “at battery level” did not constitute a tainting inducement. See United States v. Howell, supra.
Thus, the real issue in this case seems to me to center on the possibility of application of a “poisonous tree” approach to the facts of this case. To put the question in another style: Can :it be said with safety that the warning furnished by Lieutenant Isaly at the beginning of the August 12 interview, and the further one supplied by Corporal Brown during that held the day following, served to interrupt whatever dangerous chain of causation may have been present as a result of the unwarned confessions made by the accused to the victim prior to August 6, and to the Lieutenant on that date? Judge Latimer seems to think that this may properly be said — and I am not at all out of agreement with him. In the somewhat similar situation found in United States v. Dandaneau, 5 USCMA 462, 18 CMR 86, I felt otherwise — but a comparison of the relevant facts of that case with those of the present one will demonstrate that the two may be distinguished readily. Cf. United States v. Bayer, 331 US 532, 91 L ed 1654, 67 S Ct 1394.
IV
For whatever it may be worth, too, it can be said that United States v. Howell, supra, was not handed down by this Court until after this accused had been tried. His case was defended solely on a theory of unlawful inducement, and not at all on the ground that the confession admitted at the trial was the immediate product of earlier ones tainted by want of warning.